UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

    In re:                                                 Case No. 19-20905

    The Diocese of Rochester,                              Chapter 11

                            Debtor.


                JOINDER OF CERTAIN SEXUAL ABUSE CLAIMANTS IN THE
             OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ OBJECTION
              TO DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING
              SETTLEMENT AGREEMENT WITH CERTAIN UNDERWRITERS
                  AT LLOYD’S, LONDON, CERTAIN LONDON MARKET
                     COMPANIES, INTERSTATE FIRE & CASUALTY
                  COMPANY AND NATIONAL SURETY CORPORATION

             Certain Sexual Abuse Claimants, by and through their undersigned counsel, hereby submit

this joinder to the Official Committee of Unsecured Creditors’ Objection to Debtor’s Motion for

Entry of an Order Approving Settlement Agreement with Certain Underwriters at Lloyd’s, London,

Certain London Market Companies, Interstate Fire & Casualty Company and National Surety

Corporation [Docket No. 1162] (the “Objection”)1 and respectfully states as follows:

                                                   JOINDER

             1.     The undersigned counsel represents six (6) individuals who filed Sexual Abuse

Claims against the Diocese (collectively, the “Claimants”). The Claimants hereby join in and

adopt the arguments set forth the Objection, which is incorporated herein by reference for all

purposes.

             2.     The Claimants believe that the settlement amount with LMI\Interstate is too low.

Moreover, the Claimants cannot support a Settlement Agreement that provides for extensive

releases of Non-Diocesan Entities without disclosing the amount of contributions by such parties


1
 Capitalized terms used but not defined herein shall have the meanings and definitions ascribed to them in the
Objection.



     Case 2-19-02021-PRW, Doc 147, Filed 07/08/21, Entered 07/08/21 16:38:25,
                      Description: Main Document , Page 1 of 2
to a global settlement. The Claimants ask the Court to prevent a manifest injustice and deny the

Rule 9019 Motion.

Dated:   July 8, 2021
         New York, New York

                                                   Respectfully submitted,

                                            By: __________________________
                                                  MERSON LAW, PLLC
                                                  Jordan K. Merson, Esq.
                                                  jmerson@mersonlaw.com
                                                  Matthew G. Merson, Esq.
                                                  mmerson@mersonlaw.com
                                                  Attorneys for Sexual Abuse Claimants
                                                  950 Third Avenue, 18th Floor
                                                  New York, New York 10022
                                                  Phone: (212) 603-9100
                                                  Fax: (347) 441-4171




                                       2
  Case 2-19-02021-PRW, Doc 147, Filed 07/08/21, Entered 07/08/21 16:38:25,
                   Description: Main Document , Page 2 of 2
